Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 22 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 22. August 1826.
				
				I have concluded to part with George, at the very moment when he is most needful to me—I have made this sacrifice, yielding to your wishes, and shall endeavour to do this business relating to the Execution of my father’s Will, myself—He will follow you to Lebanon, or wherever he may learn on the road you are to be found—He goes with his Cousin the Cadet, who is upon his return to his duty at West–Point.George will bring you a supply of 500 dollars—He wishes to return as soon as possible to Boston, where business both Public and Private calls for his continued attention. Ever affectionately yours
				
					J. Q. Adams.
				
				
			